DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin McKinley (Reg. 43,794) on 08/10/2022.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1A, 1B, 2A, 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…a method…wherein the first substrate is formed with at least one supplementary stack…comprising:  at least one additional step configured to remove the fourth layer, then the third layer, and then the second layer…”, in combination with the other limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  KR20160002814A – while this reference does teach successive etching of layers to separate a thin film from a substrate, it is different from the claimed invention in several ways; for example, the transfer substrate is not flexible (polymer) and there is no “supplementary stack”; nor does this reference make obvious these claimed limitations; either alone, or in combination with other prior art references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        


/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899